           Case 1:20-cv-04178-LLS Document 8 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEFFREY WILSON,

                                 Plaintiff,

                        -against-

 CITY OF NEW YORK; THE NEW YORK CITY
 POLICE DEPARETMNT; BRONX COUNTY;
 BRONX COUNTY DISTRICT ATTORNEY’S                                 20-CV-4178 (LLS)
 OFFICE; DETECTIVE KEITH WALKER;
 DETECTIVE MICHAEL GARRITY; JOHN/JANE                            CIVIL JUDGMENT
 DOE #1 THROUGH #14; LIEUTENANT
 BRENDAN DUKE; POLICE COMMISSIONER
 HOWARD SAFIR; ASSISTANT DISTRICT
 ATTORNEYS ELAINE JITTARACT, RASHEDA
 BAKASH, AND CYNTHIA ISALIS; AND
 DISTRICT ATTORNEY DARCEL CLARK,

                                 Defendants.

       Pursuant to the order issued August 10, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 10, 2020
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
